 1   Susan N.K. Gummow (admitted Pro Hac Vice)
     Igor Shleypak (admitted Pro Hac Vice)
     FORAN GLENNON PALANDECH PONZI & RUDLOFF P.C.
 2   222 N. LaSalle St., Ste. 1400
     Chicago, IL 60601
     Tel:      (312) 863-5000
 3   Fax:      (312) 863-5099
     Email: sgummow@fgppr.com
 4             ishleypak@fgppr.com

     And
 5
     Sara M. Thorpe, No 146529
 6   Randall P. Berdan, No 199623
     NICOLAIDES FINK THORPE MICHJAELIDES SULLIVAN LLP
     101 Montgomery, Suite 2300
 7   San Francisco, CA 94104
     Tel:     (415) 745-3773
     Fax:     (415) 745-3771
 8   Email: sthorpe@nicolaidesllp.com
              rberdan@nicolaidesllp.com
 9
     Attorney for Defendants
     NEW HAMPSHIRE INSURANCE COMPANY;
10   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA

11                                UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
12

13   In re:                                                    )   Bankr. Case No.            17-13112-A-1
                                                               )   Adv. No.                   18-01039-A
14   PIONEER NURSERY, LLC,                                     )   District Court Case No.    18-01436-LJO
                                                               )
15                               Debtor.                       )   Chapter 11
                                                               )   Judge: Hon. Lawrence J. O’Neill
16                                                             )
     PIONEER NURSERY, LLC,                                     )
17                                                             )
                                 Plaintiff,                    )   ORDER STAYING
18                                                             )   ADVERSARY PROCEEDING
     v.                                                        )
19                                                             )
     NEW HAMPSHIRE INSURANCE                                   )
20   COMPANY; NATIONAL UNION FIRE                              )
     INSURANCE COMPANY OF                                      )
21   PITTSBURGH, PA,                                           )
                                                               )
22                               Defendants.                   )
                                                               )
23

24   The Court, having reviewed the Stipulation Agreeing to a Stay of the Adversary Proceeding by the
25
     Parties, and finding good cause to grant the relief stipulated to therein, hereby ORDERS:
26
           1. The Stipulation is Approved;
27

28
 1     2. The Adversary Proceeding is stayed until December 14, 2018 to allow the Parties to engage
 2        in mediation;
 3
       3. The stay granted herein shall apply to all acts, including briefing on the Defendants’ Motion
 4
          to Withdraw the Reference currently pending before this Court; and
 5
       4. The Parties shall file a status report by December 7, 2018. The status report shall include a
 6

 7        status of the mediation proceeding and can include either:

 8              a. A request to extend the stay for an additional period and a demonstration of good

 9                 cause for said request; or
10
                b. A proposed briefing schedule on the Defendants’ Motion to Withdraw the Reference
11
                   in event mediation is unsuccessful, including any dispute regarding scheduling.
12

13
     IT IS SO ORDERED.
14
       Dated:     October 26, 2018                       /s/ Lawrence J. O’Neill _____
15                                              UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
